ACCEPTED
                                                                                                      06-15-00076-cr
                                                                                          SIXTH COURT OF APPEALS
                                                                                                TEXARKANA, TEXAS
                                                                                                8/26/2015 5:55:41 PM
                                                                                                    DEBBIE AUTREY
                                                                                                              CLERK



                                     NO. 06-15-00076-CR
                                                                                 FILED IN
JUSTIN DAVID OWENS                              §   IN THE                6th COURT OF APPEALS
                                                §                           TEXARKANA, TEXAS
VS.                                             §   SIXTH COURT           8/26/2015 5:55:41 PM
                                                §
                                                                              DEBBIE AUTREY
THE STATE OF TEXAS                              §   OF APPEALS                    Clerk

                                    MOTION TO WITHDRAW

TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes Mitch Adams, Movant and attorney of record for Defendant, Justin David

Owens, brings this Motion to Withdraw as counsel and in support thereof shows:

       1.      Movant was appointed by the Court to represent Defendant in the appeal of his

conviction for aggravated assault with a deadly weapon.

       2.      Defendant, Justin David Owens, was convicted of Aggravated Assault with a

Deadly Weapon and was sentenced to three years confinement in the Texas Department of

Correctio on April 21, 2015. Movant has filed an appellate brief pursuant to Anders v. California,

386 U.S. 738, 87 S. Ct. 1396 (1967) in this cause.

       4.      A copy of this motion and the appellate brief has been mailed by certified mail

and by regular mail to him at his last known address: Justin David Owens, TDC No. 02001234,

Bradshaw Unit, P.O. Box 9000, Henderson, Texas 75653-9000.



                                            PRAYER

       WHEREFORE, PREMISES CONSIDERED, Movant prays that the Court allow Mitch

Adams to withdraw as counsel for Justin David Owens and from any further representation of

Justin David Owens in this cause.

                                             Respectfully submitted,

                                             MITCH ADAMS, ATTORNEY AT LAW
                                             216 West Erwin Street, Suite 350
                                             Tyler, Texas 75702
                                          Tel: (903) 630-7444
                                          Fax: (903) 471-0147



                                          By: /S/ Mitch Adams
                                             Mitch Adams
                                             State Bar No. 24006737
                                             mitchadams@mitchadamslaw.com
                                             Attorney for Justin David Owens




                                 CERTIFICATE OF SERVICE

       This is to certify that on August 26, 2015, a true and correct copy of the above and

foregoing document was served on the District Attorney's Office, Rusk County, Rusk County

Courthouse, 115 North Main Street, Suite 302, Henderson, Texas 75652, by electronic service

through the Electronic Filing Manager.


                                          /S/ Mitch Adams
                                          Mitch Adams